 Case 1:19-cr-00201-LMB Document 125 Filed 10/10/19 Page 1 of 1 PageID# 656




                       IN THE UNITED STATES DISTRICT COURT FOR THE
                              EASTERN DISTRICT OF VIRGINIA
                                   ALEXANDRIA DIVISION

 UNITED STATES OF AMERICA

                V.                                    Case No. 1:19-cr-201

 GEORGE AREF NADER,

                Defendant.



                     PRAECIPE FOR WITHDRAWAL OF APPEARANCE

TO THE CLERK:

       Please withdraw the appearance of Laura Fong, former Assistant United States Attorney

in the Eastern District of Virginia, as counsel for the United States of America in the above-

captioned matter.


                                               Respectfully submitted,



                                         By:
                                               Laura Fong
 Date: October 10, 2019                        Trial Attorney
                                               Computer Crime & Intellectual Property Section
                                               Department of Justice
